UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
ANTHONY WHITES, a/k/a Marcus D.                No. 02-4959
Whites, a/k/a Anthony Chavalier
Whites,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                Cameron M. Currie, District Judge.
                              (CR-02-83)

                      Submitted: May 1, 2003

                       Decided: July 3, 2003

     Before LUTTIG, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Stacey D. Haynes, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.
2                      UNITED STATES v. WHITES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Anthony Whites appeals his conviction for possession of a firearm
after a felony conviction in violation of 18 U.S.C. § 922(g)(1) (2000).
Finding no reversible error, we affirm.

   Whites contends that the district court erred in denying his motion
to suppress evidence seized from his residence because the search
warrant affidavit was not supported by probable cause, and the good
faith exception to the exclusionary rule under United States v. Leon,
468 U.S. 897 (1984), did not apply. We review a district court’s fac-
tual findings underlying a motion to suppress for clear error, and the
district court’s legal determinations de novo. Ornelas v. United States,
517 U.S. 690, 699 (1996); United States v. Rusher, 966 F.2d 868, 873
(4th Cir. 1992). When a suppression motion has been denied, we
review the evidence in the light most favorable to the government.
See United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

   We need not decide whether the search warrant application estab-
lished probable cause to search Whites’ residence because even if it
did not, we conclude that the officers conducting the search properly
acted in good faith reliance on the search warrant. See Leon, 468 U.S.
at 897. Unlike the cases relied on by Whites, the search warrant affi-
davit in this case was not a bare bones affidavit. Although police were
not familiar with the confidential informant from prior dealings,
police conducted an independent investigation by interviewing Kelvin
Hughes, who corroborated the informant’s statement that Whites was
involved in ongoing drug activities. See United States v. Lalor, 996
F.2d 1578, 1581 (4th Cir. 1993). Furthermore, the officers’ submis-
sion of the search warrant application to an assistant solicitor prior to
submission to a magistrate, and that both the assistant solicitor and
magistrate concluded there was probable cause to search, was further
evidence of the officers’ objective good faith in this case. See United
States v. Clutchette, 24 F.3d 577, 581-82 (4th Cir. 1994).
                      UNITED STATES v. WHITES                     3
   Accordingly, we affirm Whites’ conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                        AFFIRMED